PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Davies, Tim
Application No. 16/381,001
Filed: April 11, 2019
For: METHOD AND SYSTEM FOR AUTOMATED PROJECT MANAGEMENT WORKFLOW AND MONITORING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed September 23, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of February 24, 2021, which set a shortened statutory period for reply of three (3) months. A three (3) months extension of time under 37 CFR 1.136(a) was filed August 24, 2021. Accordingly, the application became abandoned on August 25, 2021. A Notice of Abandonment was mailed September 17, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $340, and the submission required by 37 CFR 1.114;  (2) the petition fee of $525; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581. 



                                                                                                                                                                                                        





/JOANNE L BURKE/Lead Paralegal Specialist, OPET